Case: 13-60676      Document: 00512705561         Page: 1    Date Filed: 07/21/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 13-60676                               FILED
                                  Summary Calendar
                                                                           July 21, 2014
                                                                          Lyle W. Cayce
                                                                               Clerk
ROBERT ANTHONY HUBBARD,

                                                 Plaintiff-Appellant

v.

CORRECTIONAL          CORPORATION    OF     AMERICA;        MISSISSIPPI
DEPARTMENT OF CORRECTIONS; DELTA CORRECTIONAL FACILITY;
WARDEN WALLER; SERGEANT SPAIT, Unit Coordinator; CHIEF WOODS,
Chief of Administration; CHIEF HAWKINS, Chief of Security; LIEUTENANT
MCAURTHOR; OLLY BROWN, Nurse; NURSE FLUKIE; NURSE GREEN;
NURSE HUNTER,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                              USDC No. 4:12-CV-47


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       Robert Anthony Hubbard, former Mississippi prisoner #109084, appeals
the district court’s dismissal of his 42 U.S.C. § 1983 complaint for failure to
state a claim. On appeal, Hubbard provides only conclusory assertions that


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60676      Document: 00512705561   Page: 2   Date Filed: 07/21/2014


                                 No. 13-60676

the district court erred and that he demonstrated deliberate indifference to his
medical needs. Hubbard provides no citations to the record or reference to
relevant legal authorities.
      Hubbard has effectively abandoned all arguments on appeal.             See
Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987). Because Hubbard’s appeal fails to set forth any issue of arguable legal
merit, it is frivolous. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
      Accordingly, the appeal is DISMISSED as frivolous.            Hubbard is
WARNED that future repetitious or frivolous filings may result in the
imposition of sanctions including dismissal, monetary sanctions, and
restrictions on his ability to file pleadings in this court and any court subject
to this court’s jurisdiction.




                                       2